ORDER
JAMES T. DAVIS, II, of ROSELAND, who was admitted to the bar of this State in 1984, having been ordered to show cause on October 7,1997, why he should not remain on disability inactive status or be temporarily suspended from practice pending the disposition of ethics proceedings against him, and good cause appealing;
It is ORDERED that the disability inactive status of JAMES T. DAVIS, II, continue pending further Order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of disability inactive status and that he continue to comply with Rule 1:20-20 dealing with attorneys placed on disability inactive status; and it is further
ORDERED that the Office of Attorney Ethics may transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by JAMES T. DAVIS, II, which funds were restrained from disbursement by this Court’s Order of October 7, 1997.